                                                                                        Case 4:21-cv-02713-YGR Document 38-2 Filed 07/30/21 Page 1 of 2




                                                                                    1

                                                                                    2

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8                   UNITED STATES DISTRICT COURT
                                                                                    9                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                   10                             OAKLAND DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 JAKUB MADEJ,                      Case No.: 4:21-cv-02713-YGR
REED SMITH LLP




                                                                                   13                Plaintiff,         [Hon. USDC Judge Yvonne Gonzalez Rogers]
                                                                                   14     vs.                           [PROPOSED] ORDER GRANTING
                                                                                   15 SYNCHRONY BANK,
                                                                                                                        DEFENDANT SYNCHRONY BANK’S
                                                                                                                        MOTION TO DISMISS FOR IMPROPER
                                                                                   16
                                                                                                                        VENUE, OR IN THE ALTERNATIVE
                                                                                                     Defendants.        MOTION TO TRANSFER VENUE
                                                                                   17
                                                                                                                        UNDER 28 U.S.C. § 1404(A), OR IN THE
                                                                                                                        ALTERNATIVE MOTION FOR STAY
                                                                                   18
                                                                                                                        PENDING RESOLUTION OF OTHER
                                                                                                                        LITIGATION
                                                                                   19                                   Date: September 7, 2021
                                                                                   20
                                                                                                                        Time: 2:00 p.m.
                                                                                                                        Place: Courtroom 1- 4th Floor
                                                                                   21                                   Compl. Filed: April 15, 2021
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27
                                                                                                                         –1–
                                                                                   28   [PROPOSED] ORDER GRANTING DEFENDANT SYNCHRONY’S BANK
                                                                                          MOTION TO DISMISS, ALTERNATIVELY MOTION TO TRANSFER,
                                                                                                     ALTERNATIVELY MOTION TO STAY
                                                                                                              4:21-cv-02713-YGR
                                                                                          Case 4:21-cv-02713-YGR Document 38-2 Filed 07/30/21 Page 2 of 2




                                                                                    1        Having read and considered the papers in support of and in opposition to the
                                                                                    2 Motion and arguments of counsel and Plaintiff, this Court rules as follows:

                                                                                    3        Synchrony Bank’s Motion to Dismiss for Improper Venue is GRANTED and
                                                                                    4 Plaintiff’s Complaint is dismissed for improper venue.

                                                                                    5 ALTERNATIVELY:

                                                                                    6        Synchrony Bank’s Motion to Transfer to the Eastern District of New York is
                                                                                    7 GRANTED and this matter shall be transferred accordingly.

                                                                                    8 ALTERNATIVELY:

                                                                                    9        Synchrony Bank’s Motion to Stay pending resolution of the matter in the Eastern
                                                                                   10 District of New York, Case No.: 1:21-cv-01894 is GRANTED and this matter is stayed
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 accordingly until Ordered by the Court for the stay to be lifted.

                                                                                   12
REED SMITH LLP




                                                                                   13   DATED:
                                                                                   14                                               Yvonne Gonzalez Rogers
                                                                                                                                    USDC Judge
                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27
                                                                                                                                –2–
                                                                                   28     [PROPOSED] ORDER GRANTING DEFENDANT SYNCHRONY’S BANK
                                                                                            MOTION TO DISMISS, ALTERNATIVELY MOTION TO TRANSFER,
                                                                                                       ALTERNATIVELY MOTION TO STAY
                                                                                                                4:21-cv-02713-YGR
